DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                              Patent
                        (US 10,573,322 B2)
              Instant Application
                    (15/780,577)
1). 1.  A system to retrieve digital components in a voice activated data 
packet based computer network environment, comprising:
       a natural language processor component executed by a data processing system to receive, via an 

signal detected by a sensor of a computing device;  the natural language processor component executed by the data processing system to parse the input 
audio signal to identify a request, a content provider, and a trigger keyword 
corresponding to the request; 
         a direct action application programming interface executed by the data processing system to generate, based on the trigger keyword, an action data structure responsive to the request and the content provider;  
       a navigation component executed by the data processing system to: establish, responsive to the identification of the content provider from the input audio signal, a session with the content provider;  receive a digital component, via the session from the content provider using the request identified from the input 
elements;  
           headlessly render an image corresponding to the digital component 
comprising the one or more input elements received via the session without the graphical user interface for the digital component;  
          select an interaction model associated with the content provider to identify the one or more input elements in the rendered image corresponding to the digital component received 
from the content provider;  
           generate, using the interaction model for the one or more input elements of the digital component, a data array to include the action data structure;  provide 
digital component;  and
          the data processing system to transmit, via the interface, the data array to the content provider to fulfill the request identified from the input audio signal. 

       a data processing system having one or more processors; a natural language processor component executed by the data processing system to parse an input 










         a navigation component executed by the data processing system to: identify a digital component for the content provider using the request identified from the input audio signal, the digital component having one or more input elements for a graphical user interface;








       render, on at least one of the first client device or a second client device, an image corresponding to the digital component using the one or more input elements of the graphical user interface;

       select an interaction model for the digital component to identify the one or more input elements in the image corresponding to the digital component for the content provider;

        generate, in accordance with the interaction model, a data array to include information for at least one of the one or more input elements of the digital 


           provide the data array to the content provider to fulfill the request identified from the input audio signal.


Claims 21 and 33 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. US 10,573,322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table above and because it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement “a data processing system having one or more processors” because such implementation would have avoided manual processing of data. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.       Claims 21-24, 26, 28, 31-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evermann et al US PGPUB 2017/0092278 A1 (“Evermann” - IDS)
       Per Claim 21, Evermann discloses a system to retrieve digital components in a voice-activated data packet based computer network environment, comprising:
           a data processing system having one or more processors (fig. 1);
           a natural language processor component executed by the data processing system to parse an input audio signal acquired via a sensor of a first client device to identify a request and a content provider that is to fulfill the request (para. [0043]; para. [0216]; para. [0235]; natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query to represent the identified actionable intent…, para. [0238]; para. [0241]; para. [0251]); and
           a navigation component executed by the data processing system to: identify a digital component for the content provider using the request identified from the input audio signal, the digital component having one or more input elements for a graphical user interface (fig. 7B; para. [0120]; logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, webpage as digital component);
           render, on at least one of the first client device or a second client device, an image corresponding to the digital component using the one or more input elements of the graphical user interface (fig. 2A; In conjunction with...text input module 234, browser module 247 includes executable instructions to browse the Internet in accordance with user instructions, including searching, linking to, receiving, and displaying web pages..., para. [0120]; para. [0241]-[0243]);
           select an interaction model for the digital component to identify the one or more input elements in the image corresponding to the digital component for the content provider (fig. 7B; para. [0086]; Accordingly, task flow processing module 736 can execute the steps and instructions in the task flow model according to the specific parameters contained in the structured query...entering the date, time, and party size information in a form on the website..., para. [0241]; the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service... para. [0242]);
           generate, in accordance with the interaction model, a data array to include information for at least one of the one or more input elements of the digital component 
          provide the data array to the content provider to fulfill the request identified from the input audio signal (logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, and party size information in a form on the website...., para. [0241]-[0243]).
       Per Claim 22, Evermann discloses the system of claim 21, comprising:
             the navigation component to provide, to the first client device, an output audio signal to retrieve additional information to fulfill the request identified from the input audio signal (para. [0238]; para. [0240]-[0241]);
            a conversational application programming interface executed by the data processing system to receive, via a communication session established with the first client device, a second input audio signal acquired via the sensor of the first client device subsequent to the provision of the output audio signal (During performance of a requested task, the digital assistant can sometimes interact with the user in a continuous dialogue involving multiple exchanges of information over an extended period of time para. [0041]; para. [0238]);
            the natural language processor component to parse the second input audio signal to identify a response (para. [0043]; para. [0216]; para. [0235]; para. [0238]); and
            the navigation component to generate, in accordance with the interaction model, a second data array to include the response for at least one of the one or more input elements of the digital component (para. [0041]; para. [0243]).
Claim 23, Evermann discloses the system of claim 21, comprising the navigation component to:
            render, on the second client device associated with the first client device, the image corresponding to the digital component using the one or more input elements of the graphical user interface (para. [0241]);
           receive, via the second client device, an interaction with at least one of the input elements of the digital component of the graphical user interface (para. [0047]); and
           generate, in accordance with the interaction model, a second data array using data corresponding to the interaction with the digital component (In some examples, user device 104 can communicate with DA server 106 via second user device 122…, para. [0047]; para. [0241]-[0243]).
          Per Claim 24, Evermann discloses the system of claim 21, 
            comprising the navigation component to establish, using training data, a plurality of interaction models from which to select, the plurality of interaction models  (para. [0086]) including:
            a first interaction model defined for an action category (para. [0241]-[0243]),
           a second interaction model defined for a corresponding content provider of a plurality of content providers (para. [0241]-[0243]), and
           a third interaction model defined for a corresponding digital component of a plurality of digital components (para. [0241]-[0243]).
         Per Claim 26, Evermann discloses the system of claim 21, comprising the navigation component to:

           select, from a plurality of interaction models, the interaction model for the digital component based on the action category (fig. 7B; para. [0086]; the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service...., para. [0242]).
        Per Claim 28, Evermann discloses the system of claim 21, comprising the navigation component to:
            establish, responsive to the identification of the content provider from the input audio signal, a communication session with the content provider (para. [0241]-[0243]) and
            receive, via the communication session, the digital component from the content provider using the request identified from the input audio signal, the digital component including nonaudio elements (para. [0241]-[0243]).
         Per Claim 31, Evermann discloses the system of claim 21, comprising:
              a direct action application programming interface executed by the data processing system to generate, based on the parsing of the input audio signal, an action data structure (once natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 
             the navigation component to generate the data array to include action data structure to provide to the content provider to fulfill the request (using a structured query such as: [restaurant reservation, restaurant=ABC Cafe, date=3/12/2012, time=7 pm, party size=5]..., para. [0241]-[0243]).
         Per Claim 32, Evermann discloses the system of claim 21, comprising the natural language processor component to:
           parse the input audio signal to identify a trigger keyword defining the request, and identify the content provider to which to communicate based on at least one of the request or the trigger keyword (para. [0235]; para. [0240]-[0241]).
           Per Claim 33, Evermann discloses a method of retrieving digital components in a voice-activated data packet based computer network environment, comprising:
                parsing, by a data processing system having one or more processors, an input audio signal acquired via a sensor of a first client device to identify a request and a content provider that is to fulfill the request (para. [0043]; para. [0216]; para. [0235]; natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query to represent the identified actionable intent…, para. [0238]; para. [0241]; para. [0251]); and
             identifying, by the data processing system, a digital component for the content provider using the request identified from the input audio signal, the digital component having one or more input elements for a graphical user interface (fig. 7B; para. [0120]; webpage as digital component);
             rendering, on at least one of the first client device or a second client device, an image corresponding to the digital component using the one or more input elements of the graphical user interface (fig. 2A; In conjunction with...text input module 234, browser module 247 includes executable instructions to browse the Internet in accordance with user instructions, including searching, linking to, receiving, and displaying web pages..., para. [0120]; para. [0241]-[0243]);
            selecting, by the data processing system, an interaction model for the digital component to identify the one or more input elements in the image corresponding to the digital component for the content provider (fig. 7B; para. [0086]; Accordingly, task flow processing module 736 can execute the steps and instructions in the task flow model according to the specific parameters contained in the structured query.... entering the date, time, and party size information in a form on the website..., para. [0241]; the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service..., para. [0242]);

            providing, by the data processing system, the data array to the content provider to fulfill the request identified from the input audio signal (logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, and party size information in a form on the website..., para. [0241]-[0243]).
          Per Claim 34, Evermann discloses the method of claim 33, comprising:
             providing, by the data processing system, to the first client device, an output audio signal to retrieve additional information to fulfill the request identified from the input audio signal (para. [0238]; para. [0240]-[0241]);
              receiving, by the data processing system, via a communication session established with the first client device, a second input audio signal acquired via the sensor of the first client device subsequent to the provision of the output audio signal  (During performance of a requested task, the digital assistant can sometimes interact with the user in a continuous dialogue involving multiple exchanges of information over an extended period of time para. [0041]; para. [0238]);
              parsing, by the data processing system, the second input audio signal to identify a response (para. [0043]; para. [0216]; para. [0235]; para. [0238]); and

        Per Claim 35, Evermann discloses the method of claim 33, comprising
           rendering, on the second client device associated with the first client device, the image corresponding to the digital component using the one or more input elements of the graphical user interface (para. [0241]);
           receiving, via the second client device, an interaction with at least one of the input elements of the digital component of the graphical user interface (para. [0047]); and
            generating, by the data processing system, in accordance with the interaction model, a second data array using data corresponding to the interaction with the digital component (In some examples, user device 104 can communicate with DA server 106 via second user device 122…, para. [0047]; para. [0241]-[0243]).
          Per Claim 36, Evermann discloses the method of claim 33, comprising establishing, by the data processing system, using training data, a plurality of interaction models from which to select (para. [0086]), the plurality of interaction models including:
            a first interaction model defined for an action category (para. [0241]-[0243]),
            a second interaction model defined for a corresponding content provider of a plurality of content providers (para. [0241]-[0243]), and
           a third interaction model defined for a corresponding digital component of a plurality of digital components (para. [0241]-[0243]).
          Per Claim 38, Evermann discloses the method of claim 33, comprising

            selecting, by the data processing system, from a plurality of interaction models, the interaction model for the digital component based on the action category (fig. 7B; para. [0086]; the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service..., para. [0242]).
         Per Claim 39, Evermann discloses the method of claim 33, comprising
            establishing, by the data processing system, responsive to the identification of the content provider from the input audio signal, a communication session with the content provider (para. [0241]-[0243]); and 
            receiving, by the data processing system, via the communication session, the digital component from the content provider using the request identified from the input audio signal, the digital component including non-audio elements (para. [0241]-[0243]).
         Per Claim 40, Evermann discloses the method of claim 33, comprising generating, by the data processing system, based on the parsing of the input audio signal, an action data structure (once natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query to represent the identified actionable intent...para. [0238]-[0242]); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.      Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann in view of Akbacak US PGPUB 2015/0370787 A1 (“Akbacak” - IDS)
        Per Claim 25, Evermann discloses the system of claim 21, comprising the navigation component to: identify a number of previous sessions between the client device and at least one of the content provider or the digital component (para. [0235]; para. [0242])
              Evermann does not explicitly disclose the navigation component to: select, from a plurality of interaction models, the interaction model for the digital component based on the number of previous sessions, the plurality of interaction models including a first interaction model to be selected in response to a determination that the number of previous sessions is less than or equal to a threshold number and a second interaction 
          However, this feature is suggested by Akbacak (fig. 4; para. [0021]; para. [0022]; In particular, where user history for a particular user is sparse or unknown, it may be helpful to bolster the user's personalized knowledge source with data from other users …., para. [0035]; para. [0045]. Unknown user history for new user as suggesting number of previous sessions is zero/unknown)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Akbacak with the system of Evermann in arriving at “the navigation component to: select, from a plurality of interaction models, the interaction model for the digital component based on the number of previous sessions, the plurality of interaction models including a first interaction model to be selected in response to a determination that the number of previous sessions is less than or equal to a threshold number and a second interaction model to be selected in response to a determination that the number of previous sessions is greater than the threshold number”, because such combination would have resulted in improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models (Akbacak, para. [0005]).
        Per Claim 37, Evermann discloses the method of claim 33, comprising:
            identifying, by the data processing system, a number of previous sessions between the client device and at least one of the content provider or the digital component (para. [0235]; para. [0242]);            

          However, this feature is suggested by Akbacak (fig. 4; para. [0021]; para. [0022]; In particular, where user history for a particular user is sparse or unknown, it may be helpful to bolster the user's personalized knowledge source with data from other users …., para. [0035]; para. [0045]. Unknown user history for new user as suggesting number of previous sessions is zero/unknown)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Akbacak with the method of Evermann in arriving at “selecting, by the data processing system, from a plurality of interaction models, the interaction model for the digital component based on the number of previous sessions, the plurality of interaction models including a first interaction model to be selected in response to a determination that the number of previous sessions is less than or equal to a threshold number and a second interaction model to be selected in response to a determination that the number of previous sessions is greater than the threshold number”, because such combination would have resulted in improving language models and spoken language understanding (SLU) models for .

3.      Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Evermann in view of Sarikaya et al US PGPUB 2018/00614017 A1 (“Sarikaya”)
          Per Claim 29, Evermann discloses the system of claim 21, 
               Evermann does not explicitly disclose the navigation component to parse a script corresponding to the digital component to identify the one or more input elements of the graphical user interface for the digital component
              However, this feature is taught by Sarikaya (para. [0038])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Sarikaya with the method of Evermann in arriving at “the navigation component to parse a script corresponding to the digital component to identify the one or more input elements of the graphical user interface for the digital component”, because such combination would have resulted in obtaining elements that indicate a semantic meaning of the website/digital component (Sarikaya, para. [0038]).

4.      Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Evermann in view of Karashchuk et al US PGPUB 2017/0132019 A1 (“Karashchuk” - IDS) 
         Per Claim 30, Evermann discloses the system of claim 21, 

            However, this feature is taught by Karashchuk (The user input can include text and/or a media object…The media object can be an image…, para. [0250]; where the media object is an image, text depicted in the image can be extracted using optical character recognition…, para. [0285])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Karashchuk with the system of Evermann in arriving at “the navigation component to identify, using a machine vision analysis, the one or more input elements from the graphical user interface for the digital component”, because such combination would have resulted determining a user request to perform a task or retrieve information based on captured images (Karashchuk, para. [0250]).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                     Conclusion
See reference Kothari (PTO -892) describing a content provider providing a webpage in response to a user’s voice request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658